In an action to recover damages for personal injuries, the defendant VW Credit Leasing Ltd., appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Starkey, J.), dated April 4, 2007, *981as denied its motion for summary judgment, in effect, on its cross claims against the defendant Hannah Bae for contractual and common-law indemnification.
Ordered that the order is affirmed insofar as appealed from, with costs.
Pursuant to rule 13 of the Uniform Civil Term Rules of the Supreme Court, Kings County, the appellant was required to make its motion for summary judgment no more than 60 days after the note of issue was filed, unless it obtained leave of the court on good cause shown. The appellant’s motion was made more than 60 days after the filing of the note of issue, and the excuse proffered by the appellant’s attorney was insufficient to constitute good cause for the delay (see Brill v City of New York, 2 NY3d 648 [2004]; McNally v Beva Cab Corp., 45 AD3d 820 [2007]; Crawford v Liz Claiborne, Inc., 45 AD3d 284 [2007]; Milano v George, 17 AD3d 644 [2005]; Breiding v Giladi, 15 AD3d 435 [2005]). Accordingly, we affirm the Supreme Court’s order insofar as appealed from on the basis of the untimeliness of the motion alone, and we do not address the merits of the motion (see Milano v George, 17 AD3d at 645). Prudenti, PJ., Miller, Garni and Chambers, JJ., concur.